Caton, C. J. The order for the sale of these lands shows affirmatively that no proof was heard by the court in support of the allegations of the petition, but the court acted alone upon the answer of the guardian ad litem, which admitted the truth of the allegations of the petition. This was not sufficient to justify the action of the court. Independent of the answer, the r court should have been satisfied by proof that the facts actually existed which would require a sale of the land. We will not now say that those proofs must have been set forth at large upon the record, so that this court could see that they were sufficient, but the record, should show that the court did hear proof which satisfied it of the truth of the allegations of the petition. The order of the Circuit Court is reversed, and the cause remanded. Judgment reversed.